Preparation for the European Council meeting (4 February 2011) (debate)
The next item is the statements by the Council and the Commission on preparation for the European Council meeting of 4 February 2011. The first to speak will be Mrs Győri, President-in-Office of the Council, on behalf of the Council. Please take the floor.
President-in-Office of the Council. - (HU) Mr President, ladies and gentlemen, Commissioner, I am very happy to be able to speak to you before the next meeting of the European Council, even though the role of the presidency-in-office is defined by the Treaty of Lisbon in such a way that the preparation of meetings of the European Council is primarily the responsibility of the permanent President. However, the presidency-in-office has cooperated very closely with the permanent President in preparing the meeting of the European Commission, for example in the case of the General Affairs Council held on Monday during the Hungarian Presidency. Furthermore, we are naturally monitoring the implementation of the European Council's conclusions, both in the General Affairs Council and in other Council configurations.
Allow me to first give an outline of the major issues on the agenda of the February meeting, which primarily focus on energy and innovation. While determining the Europe 2020 strategy, the European Council decided in March 2010 to hold a thematic debate on the issue of energy and innovation. I believe I do not need to point out how extremely important these two sectors are for European economic growth and employment. That is because the task of the European Council is not only to respond to direct crisis situations, but also to formulate strategic guidelines for the future.
Let us begin with the matter of energy. Energy security is a priority for all of us. This requires a greater degree of integration and interconnection of the energy market. We must increase research and development expenditure, make the economy more competitive and sustainable, and tighten cooperation between major transit, energy producer and energy consumer countries. The first element is therefore an integrated and interconnected energy market. The establishment of a complete internal energy market is a necessity. To this end, the European Council must decide on several important steps.
First of all, it must implement legislation on the internal energy market. We also still have regulatory tasks ahead of us. We must, for example, simplify authorisation procedures for building new infrastructure. Additionally, we must make serious efforts in order to modernise and expand European energy infrastructure, and also to connect the markets through cross-border cooperation. We must not allow any country or region of the EU to remain isolated. All this must be funded primarily by the private sector. Furthermore, appropriate cost sharing principles must be laid down for cross-border investments. Thirdly, there will be projects which, despite being of exceptional importance to energy security, will still not be attractive enough to private capital for it to finance them fully. In such cases it could be justified to provide limited public financing for the projects from Member State or EU resources. The aim of the current discussions, however, is not to prejudge the debate to be launched at the end of June on the multiannual financial framework.
The second major topic in the field of energy is energy efficiency and renewable energy. Needless to say, these increase competitiveness and promote the security of energy supply, and also serve sustainability at lower costs. In 2011 the Council will examine the proposal that will be submitted by the Commission concerning the new energy efficiency plan. The proposal will take account of what has been achieved so far regarding the EU energy efficiency targets set until 2013, and will also envision additional measures. Foreign relations are also of exceptional importance in energy policy. EU and Member State activities related to key producer, transit and consumer countries must be coordinated more systematically. It would, for example, be expedient if Member States would not only share information with each other about treaties concluded with regard to natural gas, as they do today, but also those concerning other types of energy. Concrete work must begin in order to establish partnerships with key actors with regard to regulatory approaches in all matters of common interest. This of course applies to Russia, but also to all partners and neighbours of the EU.
Let us move on to the topic of innovation. Innovation is what might help solve the most critical social challenges of our age, such as the challenges of health, food security, energy security, sustainable development, climate change and an aging population, while also providing opportunities for new markets. Innovation could also help resolve the dilemma between budgetary rigour and pro-growth policy. From where can we obtain funding for growth before it becomes self-sustaining? Not from credit, since that is not something we want. We want to stop debt, after all. It is therefore innovation through which reserves of creativity can be uncovered, which can help us give the appropriate answers. Within the topic of innovation we must therefore focus on responding to significant social challenges, and make progress towards a European Research Area. We must ensure the free mobility of researchers, improve framework conditions applicable to innovative enterprises, and the European Council must also address the matter of ranking state aid.
Energy and innovation: investments pointing towards the future. The European Council, however, must also deal with current economic and financial issues, as we all know that the crisis is not completely behind us yet. We are in a delicate situation. We must do everything in our power to protect the common currency, the euro, and calm the markets. The European Financial Stability Facility must therefore be strengthened, and bank stress tests must also be discussed. The Hungarian Presidency is particularly committed to the package of six economic governance laws. We wish to report on this, about how the consultations are coming along both in the Council and in Parliament, to the heads of state and government. And finally, we must address what further common measures are needed to ensure competitiveness, and, of course, in the current, acute situation, the heads of state and government will also speak about Tunisia and Egypt.
Ladies and gentlemen, I trust that we will have a European Council dealing with very difficult issues, where specific questions can be formulated, which will also determine the work of the Council for the coming months, and President Herman Van Rompuy will report to you about this after the meeting.
President of the Commission. - Mr President, this European Council takes place at a very important moment for our neighbourhood, namely Egypt, Tunisia and Belarus. While respecting the different specific situations in these countries, I expect this European Council to state in very clear terms that the principles of the rule of law and respect for fundamental rights and pluralist democracy must be enacted and respected. Democracy is indeed the best way to achieve stability and prosperity in those countries, just like anywhere else.
This Friday, the European Council will discuss two areas which are also very important for the future of Europe and its economy: energy and innovation. Both of them are core elements of the Europe 2020 strategy and central to our aim of restoring sustainable growth and increasing the European Union's competitiveness. And let us not forget that energy and innovation are also two fields where the Community approach and European dimension can offer a lot of value added. This is an important point to make in the current context.
Through the Europe 2020 strategy we have already agreed on a set of ambitious goals and targets on energy innovation. I could mention the Innovation Union flagship initiative, adopted last October, or the Resource Efficient Europe flagship initiative, adopted just last week and in which energy features prominently.
So this week's European Council should identify clear, concrete deliverables. The discussion and outcome should be as operational and productive as possible.
I have described energy policy as the next great European integration project and it is not hard to see why a safe, secure, sustainable, affordable energy supply is key to our economic and strategic interests as a global player. We have already done a lot in the past with our climate and energy package and with internal market legislation. We must build on that by exploiting the opportunities provided by the Lisbon Treaty, deepening our existing cooperation and launching initiatives in new areas like energy security.
Therefore the first credibility test of our energy policy is delivering what we have already agreed upon.
The Commission has outlined the measures we think are urgently needed in our Energy 2020 and energy infrastructure communications. I want the European Council to endorse these priorities and, in particular, make a clear commitment to completing our internal energy market by 2014. A common technical standard should also be fixed for electric vehicle charging systems this year, as well as for smart grids and meters by the end of 2012.
A truly integrated internal market on energy is key to delivering more growth and jobs, promoting technological progress, modernising our infrastructure and reducing our exposure to import and price volatility.
We must also ensure that, when it comes to energy, no Member State is isolated from the rest of Europe. I want Member States to agree on a 2015 deadline to put an end to energy islands in Europe.
We have done good work in connecting the Baltic countries to the continental system. Now I will turn to Central and Eastern Europe to move forward the north-south energy interconnections. I want a plan to be agreed in the autumn on the projects needed to link the Baltic to the Adriatic.
While we are on track to achieve our renewables targets, on present performance we will only meet half of our energy efficiency targets. More efficient energy use is the key to unlocking massive environmental and economic benefits - and reducing Europe's annual energy bill by around EUR 200 billion. It could also create two million jobs by 2020.
So I will ask the European Council to give new impetus to our pursuit of energy efficiency. We could use the scale of public procurement across the EU to give a real boost to energy efficiency and this means local jobs, jobs that cannot be outsourced, jobs for SMEs and real savings for both industry and households.
The Commission will adopt in the coming weeks an energy efficiency plan proposing specific measures to boost energy efficiency; for instance, that by 1 January 2012 all Member States should include energy efficiency standards in public procurement. The Commission will then review the progress achieved with these measures by 2013 and will consider further measures, including proposing legally binding targets if necessary.
Member States should agree a deadline for including energy efficiency standards in all public procurement for public buildings and services. For its part, the Commission stands ready to explore new measures in the fields of energy saving for cities, sustainable biofuels, smart grids and energy storage.
We also need to focus on the external dimension of European energy policy. Just a fortnight ago I had encouraging discussions with the Presidents of Azerbaijan and Turkmenistan on Europe's access to the Caspian gas fields, which would enable the realisation of the southern corridor. An important breakthrough was achieved with the signature of a joint declaration with Azerbaijan and a concrete commitment from Turkmenistan to supply gas to Europe.
The message I took from that visit is this: when we take key decisions on energy jointly in Europe, we are a strong player in the global race for energy resources. Underlining the importance of the external dimension of the European Union energy policy should be a key message from the European Council, so I am looking forward to a very important discussion on energy at this European Council and - I am happy to say this - here in the European Parliament. I know this Parliament is very supportive of a strong European policy on energy and the President of Parliament has been a champion of a stronger commitment by Europe in terms of energy policy.
Moving now to innovation, I think there is already broad agreement about what should come out of the European Council. Perhaps less evident is a sense of how urgent, how desperately urgent, action is; why boosting research and innovation is needed now, when Member States are all making difficult choices about where to cut their budgets.
Fiscal consideration and public support for innovation are not irreconcilable policies. Several Member States have shown that you can cut your overall budget while maintaining growth-friendly expenditure, in particular on research and innovation. This is important because delivering the innovation economy is the key deep structural change. Our competitors know this, they are already betting on innovation.
To avoid being left behind, we need the European Council's endorsement of our strategic and integrated approach to innovation. Innovation needs to be part of our economic policy, not simply a research instrument, as some people think.
At European level we can add real value by improving the framework conditions for research and innovation in the European Union. Europe must become the natural home of innovation, through effective standardisation, better use of intellectual property rights, innovation-friendly public procurement and measures to help small innovative companies to secure financing.
Much of this does not cost money, but it does need political will. And the political will to take measures using a European approach and a European dimension.
We can also squeeze much more out of the European Research Area, making full use of the single market by improving the mobility of researchers, for example.
And as well as maintaining spending, we need to spend better. With the budget review we have launched a debate on how to simplify the way European Union money is spent, and to work towards a common strategic framework for research and innovation funding. In other words, getting better value for money also means cutting red tape, so that EU-funded scientists can spend more time in the lab or on their work, and not on red tape and bureaucracy. We will never attract the most brilliant scientists and most innovative companies with an incoherent set of funding instruments based on complex and bureaucratic rules.
So this month's European Council will discuss energy and innovation. But it will not avoid discussing the economy. The economy, the problems of the unemployed, these remain the most important concerns for our citizens.
We have just launched the first European Semester - putting economic governance into action. The Annual Growth Survey was well received. The messages were focused and clear. It provides the necessary guidance at European Union level so that Member States can take our interdependence into account when making their national policy decisions.
Good progress has already been made on the legislative proposals that will underpin our new system of economic governance. I would like to thank the Hungarian Presidency. The Hungarian Presidency has my full support in accelerating work to ensure adoption by June.
In addition, as part of this comprehensive response, we will need to resolve the outstanding issues surrounding the European Financial Stability Facility (EFSF) and the European Stability Mechanism.
Regarding the EFSF, other than widening its scope, what is at stake now is how to increase its effective lending capacity - as stated by the Commission in the Annual Growth Survey.
Of course, this issue should be put in the context of the comprehensive response. The discussions in the European Council of Friday next will most likely cover the need for reinforced coordination of economic policies in the European Union and the euro area. I welcome such a discussion, which fits very well with the Commission's Annual Growth Survey. In fact, the European Semester is not just about coordinating budgetary policies, but addressing wider issues like macroeconomic imbalances and competitiveness gaps.
In addition, we have recently heard some authoritative voices arguing in favour of deepening economic governance, but at the same time stating that it can only be done through the intergovernmental method.
We have to be clear about this: the Commission welcomes the deepening and acceleration of economic governance and policy coordination, including within the euro area. But we are firmly convinced that the Treaty provides the right framework and instruments to achieve this. In fact, we would not further our cause if parallel structures were to work in an ultimately incoherent manner.
Establishing a system of reinforced economic governance for the EU, and in particular the euro area outside the Union framework, raises important, and politically very sensitive, questions. In fact, Member States should adopt measures which are fully compatible with the Community method and the framework provided by the Treaty. Insofar as measures fall under national competence - and of course some of them are under national responsibility -this competence should be exercised in coherence with the overall Union framework.
I really believe this matter is extremely important because we can, in fact, make great progress in matters of economic governance. We need - and we have been arguing in favour of this - more policy coordination and better economic governance, but we have to do it in a way that is coherent and compatible with the Treaties and with a Community approach.
The Commission will be particularly attentive to these issues. The Treaty, with the ensuing 'Community method', implies full respect for the role of all the European institutions.
Mr President, Mrs Győri, Mr Barroso, ladies and gentlemen, what will the European public take away from the meeting of its leaders this Friday in Brussels? Will it understand that European responses to European challenges - the euro, energy, research and innovation and employment - are being sought in good faith? Or rather that, once again, we are surrendering to the sorry spectacle of division and power struggles? What headlines will the major newspapers run? What will people be talking about on Saturday in blogs and on Facebook when they refer to the European Council's decisions? About the timidity of Europe when faced with the situation of Mediterranean countries which long to have their rights respected, or, on the contrary, about its leadership? Europe's duty in this regard is quite clear: it must harness all its resources and all its diplomatic skills to aid the transition and the organisation of democratic and open elections.
Ladies and gentlemen, as far as the Group of the European People's Party (Christian Democrats) is concerned, the solution to our problems lies in having more Europe, not less. The solution does not lie in more so-called national victories, but in more common victories and more coordinated responses. The solution does not lie in a lax attitude towards applying our common rules, but in greater discipline. The solution, ladies and gentlemen, does not lie in greater divergences between our budgets, our labour laws and our taxation rates, but in greater convergence.
As far as the PPE Group is concerned, there is but one lesson to be learnt from this crisis, which is that, without a common vision and without shared resources, our countries will sink into sluggish growth and plunge into social crisis. If there is just one lesson to be learnt from this crisis, it is that, by thinking, working and investing as Europeans, our countries will emerge from the difficult patch they are going through and will be forever stronger for it.
What else will make us react as one if not the difficulties that we have just experienced? Together with the European Commission, the majority of my colleagues in this House and, I am sure, the majority of the 500 million Europeans, I put the following question to the European Council: when are we going to act and react more as one?
As for the euro, I now know that that our governments will hold fast and will not allow speculators to destroy 60 years of European integration. I now call on them to concentrate on the consolidation of the Financial Stabilisation Mechanism, as this is essential. I call on them in particular to strengthen their budgetary discipline and to keep up their efforts to reduce public debt. European governance is the sine qua non of the success of our common project. My group supports it as much as it supports the euro, that is to say, totally.
The solution to our problems, as I said at the beginning of my speech, is to have more Europe, not less. While this is true in the cases of employment and the economy, it is also true for energy, a topic which the Council will also cover on Friday. Having more Europe means, first and foremost, fully implementing the laws that already exist in relation to the internal energy market. It can never be emphasised enough that making this market fully operational will make us more competitive, will ensure the security of our supplies and will guarantee a substantial increase in renewable energy production.
Having more Europe also means encouraging our States to meet the challenge of increasing their energy efficiency by 20% between now and 2020. They were the ones that set themselves this objective. We must ensure that they reach it, or else we shall have to raise the standards they have to meet to do so. Finally, having more Europe in the field of energy means investing more. The Commission estimates that it will cost EUR 1 billion to reach the required infrastructure level. We expect ambitious decisions from the European Council in order to achieve this. Europe needs secure, clean energy just as much as it needs a research and development policy and a policy for promoting industrial innovation. Here too, the solution lies in having more Europe and paying more attention to small and medium-sized enterprises. The solution lies in reducing bureaucracy to a minimum and finally reaching an agreement on a European patent. In the area of innovation, too, we expect common solutions from our leaders, not parochial squabbles.
Ladies and gentlemen, it is time to move on from our knee-jerk reactions of the past. Promoting our differences is all well and good, but making them mutually complementary is even better. Taking individual initiatives can be useful, but playing as a team is the way to win the match. Harbouring national ambitions is perfectly legitimate, but understanding that the game is won at international level by playing as a team is the way to guarantee a future for the people of Europe.
on behalf of the S&D Group. - (DE) Mr President, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament held a hearing yesterday, during the course of which we prepared for the energy summit at the weekend. My colleague, Mrs Ulvskog, will relate what we discussed there in more detail later. I will therefore limit myself to two essential elements.
If we assess the level of implementation at national level of the 20-20-20 goals that we have adopted, and which were celebrated by some governments of the European Union, no more than 9% of what we have set ourselves is achievable as things currently stand. Thus, as far as energy policy is concerned, this weekend's summit is a crisis summit, and if we do not put a massive amount of commitment into this, these goals will not be achieved.
My second comment is that we are seeing a trend on the energy price market that is leading to energy poverty in Europe. Energy and energy supply are starting to be seen as a privilege by a large proportion of households. The additional costs involved in renting are increasing to such an extent that, in future, those on low incomes will have to wear thick jumpers because they cannot heat their homes. Disconnecting people from the energy supply is a question of social injustice. That is also something that an energy summit such as this needs to address.
(Applause)
However, at this summit we will, of course, find that other things will be discussed, and I would like to pick up on what the President of the Commission said. The government of the Federal Republic of Germany - led by the Federal Chancellor - has done a complete about-turn. Everything that was previously wrong with economic governance, which was a socialist idea, is now suddenly right. Well, it is better late than never. The President of the Commission is right about one thing, however. This about-turn must not lead to a change of direction that upsets the balance of the European institutions.
One thing is absolutely clear: all European policy that currently exists within the framework of the current treaties must be dealt with within the existing institutions. At the heart of this is the Commission, and no other institution, and, I might add, for the following key reason: The Commission is the institution that is tied to Parliament in this regard, and parliamentary authorisation for action taken in matters of sovereignty - and monetary issues are key matters of sovereignty - is essential. Therefore, we say 'yes' to economic governance, but with its practical implementation based in the Commission and subject to scrutiny by the European Parliament. That is a basic condition for maintaining the balance of the European institutions.
(Applause)
We are in a situation where Europe is faced with internal challenges and also challenges in terms of international policy. I am - and I will say this quite openly here - disturbed by the statements made by some European politicians. I am disturbed by the absence of Europe in a historic process. You make your statement Mr Barroso - excellent. Mr van Rompuy makes his statement - that is also excellent. Baroness Ashton makes a statement - great. Then Mrs Merkel, Mr Sarkozy and Mr Cameron make a statement in a joint communication - and I do not know what is behind this new alliance - that is also great. However, there is no one there - there is no one on the ground who, in direct dialogue with the people who are fighting for their democracy, is talking about how we Europeans can help and support this process.
You can write anything you like on paper, but paper will not help us. We must not waste the opportunity that we have here. I will admit that, just in the last week, Mr Cohn-Bendit has made me aware of a great opportunity that has arisen. I have to admit that I did not recognise it at first glance, but the people who are demonstrating on the streets, the people who are leading this revolution, have anything but a religious state on their minds. They want secularism. They want civil democracy. These are our partners. We need to work together with these people to make this a great opportunity for Europe.
(Applause)
In this regard, it is also necessary for Mr Mubarak to step down. That would be a positive and encouraging signal. While we are on the subject of our values, our democracy and our freedom of expression, I am pleased that Mrs Győri is here. I would like to say one thing to you, Mrs Győri: I have now read the Hungarian Government's response to the letter from the Commission. I have to say that the Commission's letter was excellent. It was a polite question asking whether the Hungarian Government would be so kind as to tell us whether it could possibly agree that the law that it has drawn up might not perhaps be totally in order - and our apologies for asking! The response was: how could you even ask us such a thing; everything is just fine here. This should not happen in Europe. I will say once again: this law is not compatible with fundamental European rules.
(Applause)
It is not compatible with the Audiovisual Media Services Directive. That has been stated very elegantly by Mrs Kroes herself. If this law is not amended, I will feel deceived by the President-in-Office of the Council. The President and the Prime Minister of Hungary said in this House: 'If the Commission makes comments, we will amend the law.' The Commission has made comments and I therefore expect Hungary to amend this law. How do we otherwise intend to speak about democracy in the Mediterranean with any credibility if we do not implement it ourselves in Europe?
on behalf of the ALDE Group. - Mr President, in times of crisis two strategies are necessary: stop the imminent threat, and take advantage of the opportunities and move forward.
In terms of the energy and climate crisis, what is the response from the Council? Quite frankly, I find it both disappointing and embarrassing.
The world outside of Europe is facing the energy challenge head on. The US is investing huge amounts of money in green technology. In last week's State of the Union Address, President Barack Obama emphasised energy efficiency and the possibilities offered by green technology.
(The President briefly intervened on a procedural matter)
President Obama even compared these new technologies to the space race and called it our generation's Sputnik moment.
Now, in the Council, where is our 'put a man on the moon' project in Europe? You do not even dare to discuss a binding energy efficiency target. Energy efficiency is the favourite theme of every energy speaker or politician, and the Council defers it until 2012.
China is investing heavily in research and new technologies. Today China has more than 400 photovoltaic companies. Ten years ago they had zero per cent of the world market. Now they have 23%. Ten years ago they had zero per cent of the wind market. They have 50% now.
What are we doing in Europe? The competition and innovation programme, the CIP, is struggling for support and the financing for SET, the strategic energy technology programme, is at less than half. That is where we are compared to China and the US. We even have Member States which are already planning for a 30% reduction in emissions, like Germany, but the Council does not dare to move; neither does the Commission, by the way. According to a recent joint report from Barclays and Accenture, the shift to a low-carbon economy is leading to a remarkable development of sustainable low-carbon technologies. So the banks are moving.
Now, where is the European leadership? The Council is haggling about the energy target. Nor do you see that the Member States are fulfilling the third energy market package and there is even a debate on funding for research and innovation in the long-term budget. That is where we are in Europe, and the Council shows no leadership at all when it comes to energy, climate, competitiveness and jobs. That is where we stand.
(blue card question under Rule 149(8) to Mr Schulz) (HU) We could see how Mr Martin Schulz, leader of the European socialists, is extremely concerned about democracy and human rights in Hungary. I must ask you, Mr Schulz, where were you between 2002 and 2010, when your socialist comrades in power in Hungary had every single anti-government protest dispersed by force? Where were you on 23 October 2006, when fourteen people were ordered to be shot in the eye with rubber bullets fired at head height? Where were you in autumn 2006, when several hundred people were, as already established by final court (the President interrupted the speaker) I have one minute, President, don't I, according to the Rules? Where were you then? And I would also like to ask why the Fidesz government is not asking you and your comrades the same question already? What is keeping the Fidesz government from doing so?
(DE) Mr President, Mrs Morvai, I am watching Hungary's internal politics very closely. I was in Hungary quite often between 2002 and 2010. I also saw demonstrations by your uniformed Jobbik party in Budapest. I will not tell you what these demonstrations reminded me of. As a German I will not go into that here.
Between 2002 and 2010 - in order to give you a clear answer - Hungary was, as it is now, a democratic state based on the rule of law with a left-leaning government governing according to democratic rules. So far, I have no doubt that this also remains the case in Hungary today under a conservative government. There is one thing I am sure of, however, and that is that your party is a right-wing extremist, neo-fascist party.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, the most recent reports from the southern Mediterranean and Egypt state that shots are being fired in Cairo. The situation is coming to a head. As a result of this news, I can only appeal to the European Heads of State or Government not to wait until lunch time on Friday of this week to agree on what the right message for Egypt should be. It is long overdue for us to make it clear to Mr Mubarak that he has to stand down swiftly, this being necessary in order to prevent this unrest in Egypt from escalating further and to ensure that developments follow a similar path to those previously seen in Tunisia. It would be really disgraceful if we were to simply wait to see what happens in Egypt.
(Applause)
This summit is actually supposed to be an energy summit. However, when I see the preparations that are being made for it, I am actually not surprised that other topics are now setting the agenda. On the basis of the slogan 'we need security of energy supply', a lot of contact - by you in particular, Mr Barroso - is being made with countries like Azerbaijan and Turkmenistan. Mr Oettinger recently spoke in the Committee on Industry, Research and Energy about how we are going to develop our energy relations with Iraq, Georgia and Turkmenistan.
In view of the events in the southern Mediterranean, where we are also seeing the consequences of our policies relating to our own interests and our external energy policy, I consider this to be rather hazardous. I know we need diversification because we also face a problematic and very difficult situation to the east with Russia and the transit countries of Belarus and Ukraine. However, diversification must not involve us now entering into relations with despots and countries in crisis.
Energy efficiency and renewable energies are the solution for a better and more secure energy supply, and I have to say, Mr Barroso, you have tolerated a great deal in this regard. Mr Oettinger has neglected the area that was managed well by Mr Piebalgs, or - and this is the negative way of looking at it - he has once again chosen not to promote future-proof technologies such as renewable energies and energy efficiency and has reverted to the old energy mix. Suddenly we find that feed-in tariffs for nuclear power stations, for atomic energy, are to be discussed at the summit - good grief, where do we actually stand in this modernisation and innovation debate? I have simply lost patience with this now.
(Applause)
Perhaps we have actually been too patient where economic governance is concerned. Germany now seems to be following the Schäuble course. However, what we currently have on the table still does not represent the state of the art. We need more than a minor amendment to the stability instrument. We urgently need to take a decision to amend the credit conditions for Greece and Ireland or we will end up destroying these countries. We need more money in the crisis instrument, otherwise we can forget any ideas of providing assistance to Spain and Portugal in the near future.
What we need at long last - just so that we understand each other very clearly on this point - is a proposal for how we intend to deal with the restructuring of debt. We cannot avoid it, everyone knows that, and we, as Parliament, also want to discuss it further here.
Mr President, energy security is an area which the EU should get involved in, and where it should act with the greatest possible degree of unity and coordination, which is not the case with many other European initiatives, and therefore we, as the European Conservatives and Reformists, support the creation of a common energy market, as this will strengthen the position of Member States vis-à-vis the main suppliers, while also limiting the scope for some suppliers of strategic raw materials to abuse their dominant position in order to play foreign policy games. At the same time, however, we believe that the process of energy integration should respect specific national factors, in other words national energy mixes, including the use of nuclear energy.
On the financial side, I would like to say that my group is predominantly made up of parties from countries that do not belong to the eurozone, and which do not use the euro. This does not mean, however, that we wish to see a weak, fragile and unstable eurozone, or that we would like the euro to fail. On the other hand, I would like to state clearly that the recovery of the EU economy and financial stability must not lead to further supra-national tendencies, or fiscal federalisation, and must not become a pretext for the further transfer of powers from the national to the European level. We are completely opposed to that!
I would like to make some comments on the events in North Africa - in Tunisia and Egypt. There are considerable similarities here to the events in Central and Eastern Europe in 1989. We very much welcome the democratising tendencies in these countries and we should support them. We want the immediate neighbourhood of the EU to be stable and democratic. At the same time, however, we should take care that the justified efforts and calls of the people in these countries do not, on the other hand, go awry and do not lead to undemocratic, authoritarian, religious dictatorships. The EU should proceed in such a way as to prevent this from happening.
Mr President, as we know, the energy sector is vital to the creation of new jobs, so opportunity should be the order of the day and the watchword for the Council for which we are currently preparing; unfortunately, it is not.
We are in need of specific investment to tackle energy efficiency in our cities, in particular in the countries being subjected to the most serious speculative attacks and, above all, in the countries with the highest levels of unemployment. However, the responses offered by governments continue to follow old formulae and it is these that we still try to impose.
What we need in this Council is an energy revolution. We do not just need more public-private partnerships: that is persisting with failure. We remain very tied to the old energy sources - to fossil fuels and nuclear energy - and very lacking in ambition with regard to new energy sources, which are the only ones that can ensure equality of access and the only ones which can ensure that large-scale projects are as important as local projects. Only by combining everything could we have a truly integrated policy, and that is why this Council will continue as before, rather than break with the past as it should.
Mr President, I would ask your permission to appeal for just one more thing: emergency situations require emergency appeals, so the appeal that I am requesting your permission to make is for Europe's leaders to have, in relation to what is happening in Egypt, at least as much solidarity with the people in the street as they had with the authoritarian regimes, whose governance was all about the economy and did not respect democracy.
on behalf of the EFD Group. - Mr President, I heartily wish our dear Mr Barroso good luck. Good luck to all of us with the Azeris and the Turkmenis in the market. They say they have already promised to supply five other parties with gas.
And this really raises the big question. A few years ago we had the Russian-Ukrainian crisis, and we are still battling with that. Now we have the North African crisis. The price of oil is already rising.
So it is about time that we put on the agenda on Friday that Europe has to look into its own resources and sources. It is about time we put exploitation, extraction, etcetera on the agenda. I think you could ask the Member States to prepare maps of what is going on in terms of the exploitation of energy resources and sources in each Member State, evaluate the most promising projects, adopt incentives for private companies to engage in exploitation, and see what we can do with our own resources.
We face the most horrifying scenario of losing the Suez Canal. So, as for Egypt, for all of us: orderly transition. Otherwise we are going to have huge problems.
(ES) Mr President, thanks to many years of hard work, the energy policy objectives in Europe are now perfectly clear to us: constructing a domestic market, a secure supply, the promotion of renewable energy and energy efficiency.
In view of these objectives, which we have proposed ourselves, the paper that the European Council is going to work on is very lacking in ambition and somewhat bland. If the drive for the European common energy policy has to come from the Heads of State or Government, then we have a long wait in store, as a national, short-sighted and outdated view seems to predominate among them.
This is no small matter we are dealing with here, as the backbone of Europe is the energy policy. Its principles have to be defended with a unified voice throughout the world, unfortunately we are falling far short of this.
(DE) Mr President, President of the Commission, President-in-Office of the Council, ladies and gentlemen, the European Council summit is taking place at a time when there are a ridiculous number of other urgent topics in addition to the one that was intended for debate.
Mr Schulz rightly mentioned that we are all expecting the European Council to make a statement with regard to Egypt and what is happening there and for it to concern itself with this matter. That is correct. Mr Schulz, I could have agreed with you completely on this if you had not made the mistake in the second part of your speech of once again making a cheap party political show by arguing with the Hungarians. That has absolutely nothing to do with it, we are currently talking about the Council and about the topics that are on the agenda.
Mrs Harms, I would also like to make one thing clear about what you said. When you rightly say that these pressing issues - economic issues, issues relating to the euro and to Egypt - need to be dealt with, you cannot then also accuse Commissioner Oettinger of no longer dealing with the energy issue adequately. That is absurd. This is due to the fact that the Council has to deal with other matters as well.
Whether or not energy policy suits you or if other people have a different opinion does not make it good or bad. It cannot be evaluated according to such a criterion. I think that the Commission has made very thorough and sensible preparations for the summit in the last few months. It has not been following the principle of constantly making new demands. Instead, it makes sound and thorough preparations and then takes measures that will actually result in change.
Incidentally, Mr Schulz - he is not even listening, but that does not matter, this is just the parliamentary debating game where we blatantly talk at cross purposes.
(Heckling)
You spoke about poverty that can arise as a result of energy prices. You are absolutely right. However, Mr Schulz, to be fair we then have to ask the question: why are energy prices so high? What is the reason for this? What part do we play in this when we adopt political measures that constantly send prices souring? That is also a contributing factor - not the only one - but it should also be included in an honest debate and we need to take into account the new requirements that are being adopted here continually from morning to night.
In my view, this summit provides an enormous opportunity for us finally to move forward on the issue of infrastructure and to ensure that investment in infrastructure and energy is undertaken, because all other issues depend on us managing to do this. There arises the question of prices, reliability and also of whether we integrate renewable energies properly into the network, and for this we unfortunately need considerable investment. Moreover, the state will not be able to bear this cost alone.
(The speaker agreed to take a question under the 'blue card' procedure (Rule 149(8) of the Rules of Procedure)).
(DE) Mr President, with regard to the thorough preparations for the energy summit and the political priority areas: Mr Reul, what then is your view of the fact that, in a major interview today in the Frankfurter Allgemeine Zeitung in Germany, Mr Oettinger warned the European Union against setting too ambitious renewable energy targets? This comes only a few weeks after the Renewable Energy Directive, of which all of us here were very proud, entered into force. As regards thorough preparations on the subject of energy efficiency: what is your view of the fact that the energy efficiency action plan is still lying in a drawer and so there would in fact be absolutely no chance of debating it at the summit?
(DE) Mr President, there are politicians who constantly demand something new, but never see anything through to the end. There are also politicians who make sound preparations and implement initiatives. That is exactly the point. I do not believe in continually making new demands, and therefore Mr Oettinger is absolutely right. First, let us do what we have already committed ourselves to.
Mr Schulz quite rightly pointed out that in many Member States the matter of efficiency leaves a lot to be desired and that many Member States have not yet achieved their renewable energy quotas. We are fairly good, but not good enough. In other words, we are still a long way from where we want to be. Sometimes it is more sensible to achieve what you have set out to achieve first before taking the next step. There are people who try to go too fast and then trip over their own feet.
(SV) Mr President, as Mr Schulz mentioned earlier, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament held an alternative energy summit yesterday. We did this at a time when more and more families and citizens are unable to afford to keep their homes warm, while at the same time industry, which is dependent on energy and needs to be competitive, has been plagued by difficulties. Another reason for doing this was the fact that initiatives at the highest political level in the EU have been very few and far between and extremely weak in this area. In response to what Mr Reul said - some things have been initiated but then have simply remained on paper and got no further than the office drawer.
Our message from the alternative energy summit for tomorrow's EU summit is very simple and clear. Take action; do something - here and now. Ensure that we have binding energy efficiency targets that are actually complied with. For example, there are around 190 million buildings in the EU that need to be heated. Investments in them in order to prevent the current energy leakage would provide both financial benefits and new jobs. Invest in renewable energy sources, unless you believe that those we have are infinite, and invest in distribution networks that are modern and efficient for all types of energy. Give consumers and citizens strong and clear rights in relation to energy companies. Ensure that the energy market is both transparent and capable of being monitored. Just as we do not want a financial market that does not function properly and that is closed and completely unregulated, we do not want an electricity market that operates like the financial market did before the crisis either.
Use radical initiatives to show that energy demand is a question of social responsibility and political decisions rather than a private matter for individual citizens to cope with on their own. Demonstrate, just as Mr Schulz said, that we understand that energy policy is also social policy, industrial policy and a policy for the future.
Mr President, this Friday's summit is supposed to be strategically focused on energy and innovation. I hope the heads of government will not be too distracted by the situation in Egypt. I also hope that the necessary discussions on energy infrastructure and cross-border cooperation - the supply side of energy - will not distract from discussion about the demand side of energy, which is equally important.
The 20% 2020 energy efficiency target is a very long way off track. What we need to hear from our leaders on Friday is a bold commitment to take immediate steps to get back on course. Making the 20% target binding without delay would be the simplest way of doing that. Otherwise we will merely waste a great deal of this energy supply that we are so expensively putting in place. That is not good economics, especially in a time of crisis.
Mr President, I think the importance of energy is clear from the fact that Mr Van Rompuy is not here, as he is giving a press briefing, and Mr Barroso has left. So much for how important they think it is to listen to us.
Yesterday, at the invitation of the S&D Group, Jeremy Rifkin was in Brussels and he clearly set out a new economic vision. Firstly, renewables, which is something we have in place with the directive. Secondly, every building consuming 40% of our energy today can be transformed into a low-energy building by using renewables, even in a positive-energy building. Thirdly, I think we have broad agreement here that electricity grids need to be speeded up. Fourthly, we have to use the next R&D to develop storage technologies and, finally, electric plug-ins.
With these five, and of course what Fiona has mentioned under the umbrella of efficiency in all sectors, we would, firstly, make our European economy one that is much less dependent geopolitically. Secondly, we would save EUR 300 billion in transfers outside the European economy and use that to invest in jobs and other investments here. Thirdly, the race for green technologies is on; you only have to read the new Chinese five-year plan.
If, in the next months, we do not create the framework for Europe being the lead market for all these technologies, we will lose out on one of the few sectors where we are still leading the world economy. It is such a pity that this is a summit that is not well prepared - Mr Van Rompuy is partly responsible for that, as is Mr Oettinger. He has not prepared something that is well thought through on efficiency and on renewables and has spent the last three months being the Trojan horse for two or three big German power companies who wanted to destroy the renewables industry.
Finally, something we have achieved: Mr Oettinger has a 26-to-1 chance of defeat in destroying the national support schemes. Only the Netherlands is supporting him. This is a considerable victory and renewables will continue. That is the number one energy of the future.
(PL) Mr President, we are about to take the decision to allocate EUR 1 billion to the expansion of energy infrastructure in the European Union. Spending public money on energy matters only makes sense if it helps us meet security demands. The European Union's energy security depends on a broad diversification, which presupposes not only new transmission routes, but also access to new sources of fuels. Otherwise we will repeat the mistakes made in the TEN-T programme, which has claimed that projects such as Nord Stream are European. We do not need any more new ways to pump more of the same Russian fuel onto the European market. If we repeat the same old mistakes, our EUR 1 billion will only buy us the pretence of a market and competition.
- (CS) Mr President, I am expecting the energy summit to produce, above all, a comprehensive, but also intelligible and responsible approach to the interests of our citizens. According to the last Eurostat surveys, energy price stability is one of the main priorities for a large proportion of EU inhabitants. It is no accident that the Czech Republic leads the field in this statistic. An irresponsible political and economic lobby in the Czech Republic has promoted inadequate financial support for solar power plants. The wild rush of speculators, including foreign ones, and their pursuit of sky-high profits is setting the public against renewables as such, because the people are facing an unnecessarily large increase in energy costs. It is certainly not easy to secure sufficient energy at acceptable prices, but we can at least get close to it. In my opinion, the answer is, among other things, to push for a balanced energy mix, from renewables to nuclear, and to reject extreme viewpoints from both sides. Only in this way will we win the trust of EU citizens, whom we are here to represent, after all.
(IT) Mr President, ladies and gentlemen, the Council needs to look at the fact that Europe's production system has no defence against the volatility of oil prices on the markets, because futures markets are being held hostage to sophisticated international financial speculation, meaning that prices now have very little to do with the fundamental principles of supply and demand. The Council must set itself the goal of providing the European Union with a practical instrument with which to create a regulated market, open to selected traders and managed by a completely trustworthy European partner.
This is the thrust of an Italian Government proposal to create a European oil exchange aimed at establishing a stable oil market, which would be of huge benefit to businesses and consumers. Speculators' enthusiasm for commodities is influencing oil prices, which are no longer based on the spot market, since the cumulative effect of advances and speculative manoeuvres ends up determining supply and demand in the real market. A European exchange would transform the current 'non-market' of paper barrels into an efficient, regulated and monitored real market based on real barrels of oil. We ought to discuss this with the Council as well.
(HU) Mr President, ladies and gentlemen, I am pleased that the European Council is discussing the topics of energy security and innovation simultaneously. Undoubtedly, energy security cannot be discussed without including innovation. Naturally, we believe that the construction of a north-south pipeline in addition to the east-west one is important, but this will not even come close to solving the problems arising from the issue of energy supply. What is more, dependency will not be reduced significantly; it is only the direction of dependency that will change. Dependency can only be minimised in the long term if we shift emphasis from fossil fuels to renewable energy sources from now on.
It is precisely in the spirit of these that I notice a lack of emphasis on the topic of renewable energy among the priorities for innovation. In this regard, there are two things in particular that we must mention: on one hand, that renewable energy sources must be affordable, meaning that the population must not be given additional burdens for using renewable energy. On the other hand, dependency outside the European Union must not be allowed to turn into dependency within the EU, that is, the less developed new Member States, including Hungary, Poland and the Czech Republic, must be allowed to catch up in terms of renewable energy sources with those old Member States that are currently major powers in renewable energy sources, such as Belgium, the Netherlands, or Austria for that matter.
Only through a close integration of energy security and innovation can we avoid the approaching energy crisis that would also affect Europe.
(FR) Mr President, Commissioner, President-in-Office of the Council, there will be no social progress without growth and no growth without energy.
Energy is at the heart of the European social pact for prosperity. Fifty per cent of our energy supply comes from outside the Union. We urgently need to diversify supply and make it more secure and more 'non-carbon'. This is our energy, and it is the security that we owe our citizens.
This leads me, President-in-Office, to call on you too to support the commitments we have made internationally with the ITER, or fusion, project. This technology is secure, it is sustainable, it is free and it is infinite. The European Council, as the highest political authority, would do well to support this project in its dealings with the international community.
This brings me on to the subject of research and innovation. Since the 1980s, the research and development framework programmes have been Europe's instruments for intervention. EUR 53 billion have been earmarked for the period 2007-2013. What stage have we reached? We have been waiting for four months, Commissioner, for your communication on the revision of the seventh research framework programme. Mr Barroso said: 'Less red tape'. He is quite right. We are caught in an administrative stranglehold, and those engaged in research are turning away from European programmes.
I would like to draw your attention to the urgent need not only to simplify future procedures but also to settle past conflicts, because we have a problem of trust with the research institutes. In this connection I should like to thank Commissioner Geoghegan-Quinn for her outstanding work.
Relations with industrial policy are disappointing, and we must assess them. The joint technological initiatives, after a shaky start, are making a really positive difference in terms of the recognition of industrial needs.
Finally, how are we to structure our European space? The European Research Council must become a proper organisation in order to make our research truly European. This is the Europe of results which our fellow citizens of Europe expect.
(ES) Mr President, yesterday our group held an alternative energy summit in which we demanded binding 20% energy efficiency and 30% renewable energy by 2020.
Instead of focusing on our demands in detail, something that some of my colleagues have done, I would like to emphasise a point without which the targets above are not possible: infrastructure. The question is: do we really want a European market where a third of the energy provided is renewable energy? If the response is yes, should we not be talking about binding 10% interconnections by 2020?
The implementation of the renewable energy targets requires a network with a greater degree of meshing, intelligence and, above all, interconnectivity in order to manage its variability properly. However, we are far from achieving the 10% target set in the European Council in Barcelona almost a decade ago. Nine states have still not reached this target today; I am sure you would agree with me that if we want to be successful, we need this target to have the same degree of adherence as the previous ones.
Therefore, I would like to convey our group's desire for much more ambitious conclusions from the next summit to the President-in-Office of the Council; conclusions that talk of 30% renewable energy levels, 20% efficiency and 10% interconnections, all of which are binding.
I would also just like to touch on the subject of innovation: another area in which we would like to see more ambition in the Council conclusions is innovative government procurement. In my group we understand the awarding of contracts for innovative products, processes and services to be one of the key elements for boosting innovation in the market place.
We are especially interested in promoting and analysing its link with European associations for innovation within the EU framework for innovation. This is another item that the Council ought not to ignore.
Mr President, investing in energy infrastructure is to me the starting point in fulfilling our policy goals, ensuring that our citizens and businesses have access to secure and affordable energy in a functioning internal market and achieving the Commission's ambitious energy infrastructure package, which I see as a positive step.
However, we should be pragmatic as well as ambitious. Instead of pouring buckets of euros into grand projects, we should focus on identifying and financing smaller, cost-efficient and pragmatic projects that can make a significant difference, such as better interconnections. I think we should consider EU project bonds as a solution to encourage needed investment in infrastructure.
But, overall, this crisis forces us to adopt a reasonable, open and integrated approach to our energy policy: first, by taking into consideration all components of the energy mix without considering them - or at least some of them - morally unacceptable, and secondly, with an integrated road map, reconciling our sometimes contradictory climate, supply security and competitiveness targets.
(PT) Mr President, we already know that deepening the single market will mean greater liberalisation and, therefore, increased monopolistic concentration, to the benefit of the largest economic groups in the European Union's more developed countries.
We would like to make plain our opposition to this route in areas, like those relating to energy, that are strategic to economic and social development, particularly that of the countries on the periphery. However, the most serious issue is that everything mentioned here by the Council and Commission - not least on strengthening so-called 'economic governance' - ignores the reality of social problems, of worsening inequalities, of unemployment, of social exclusion, and of energy poverty. This last is growing exponentially in some countries with the rise in electricity and fuel prices.
Economic policy and energy policy should have a central goal: social progress and improving our peoples' living conditions; however, what is happening is the opposite. This, therefore, is the reason for the indignation that we can see growing in the streets in many of our countries, and now in Tunisia and Egypt too. We express our solidarity with the peoples of those countries and we want their rights to be respected, specifically by the Council, which should take a clear position on all this.
Mr President, the extent to which the EU needs 'energy energising' today is obvious if we look at the energy security issue, the geopolitical situation around us and energy policy itself.
The Union should not be - as in the case of Egypt and Tunisia - failing to keep up with events. To quote my colleague Mr Gahler, however, the US is one step behind the events, the Member States are one step behind the US, and Brussels is one step behind the Member States.
Four years ago we had a serious energy crisis, and in 2007 we adopted an energy security report in this House. Four years later we are at the very initial stages of a common energy policy and energy security. It is very important that this Council, this forthcoming summit, translates the change from words into action.
We need physical security, and not only plans and documents and words and papers. The time has come to wake up. What if something bad happens in geopolitical terms in northern Africa and the Middle East? A great tectonic change is taking place before our eyes. Oil now costs USD 100 again. If, in the worst case scenario, the Suez Canal should be blocked, how prepared are we as a Union to ensure security of supply? Where are we? After four years of lost time, we are not prepared for the next energy crisis if it happens.
For that reason the key expectation is that the European Council should provide a real change in terms of a genuine internal market for energy and genuine security of supply in a material and physical sense.
(DE) Mr President, the first energy summit in the history of the European Union will take place on Friday, because, with the entry into force of the Treaty of Lisbon, the Union has direct responsibilities in this sector for the first time. I agree with Mr Barroso that energy policy may be the European Union's next big integration project. There are very many aspects to this, and President Buzek has always said that we need an energy community in the EU.
Where this summit was concerned, there were many hopes and expectations that the European Union's strategic questions with regard to energy supply would be answered. What are the strategic questions? Yes, Mr Saryusz-Wolski, they include the EU's dependence on energy imports. They include the enormous amount of energy that is still being wasted, and there are also the negative consequences of the current energy system on ecosystems and in particular on the Earth's atmosphere. When I look at the Council conclusions, I have to say that this energy summit is going to be a huge disappointment, because it will not answer any of these major questions. It has actually been poorly prepared in terms of the common vision that we need and it has also been poorly prepared in terms of the coherence of the resources and instruments that we use.
I would like mention once again that yesterday, at the alternative energy summit of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, a five pillar concept was proposed for how we can answer these strategic questions, how we can reduce energy imports and energy wastage and, of course, how we can eliminate the negative impact on the environment. The proposed means for achieving this were through the development of renewable energies, through energy efficiency and through the use of information technology to interlink these different energy sources. That is an innovation summit. I have not heard of information technology being used as a strategic factor before. I therefore believe that we need a technological revolution, and this summit ought to be setting us on the right course. However, I have the impression that it is going in the wrong direction.
(EL) Mr President, the forthcoming meeting of the European Council will be set against the backdrop of the continuing capitalist crisis and stiffening competition between the monopolies, both within the European Union and between the European Union and other imperialist centres, for energy and innovation. These are two vital sectors for capital. Large areas, such as the Middle East, Asia and Africa, are the scene for stiff imperialist competition and intervention to control wealth-producing resources and energy transportation routes, which is causing tremendous poverty, harsh exploitation and repression, in collaboration with the bourgeois classes at home and to the detriment of the people. This reactionary policy is giving rise to popular uprisings, such as those breaking out right now in Egypt and other countries, thereby proving that the people are the protagonists of history.
The Greek Communist Party expresses its solidarity with the people protesting in Egypt. It calls on the people to express their real support and solidarity. The basic priority of the summit, which is not formally included in its agenda but which will be discussed, is the EU 2020 strategy. Priorities in terms of implementing reinforced economic governance will be moving in the same direction.
(PT) Mr President, I have no doubt that this Council will be very important, essentially for matters relating to the recovery of Europe's economies, in particular energy and innovation. I therefore cannot fail to stress that, basically, this Council is part of the implementation of the Europe 2020 strategy: it is part of that half - that side of the coin - that is the side of growth, competitiveness and economic recovery.
However, because this is so important, I should like to make an appeal here, which is why I have taken the floor. In addition to subjects as important as energy and innovation, I call on this Council to debate and draw up a solution to the financial crisis that the European Union is experiencing. I believe that we do not have time to waste.
Moreover, if we cannot expect a solution to this problem from Friday's Council, and even if we have to wait until March's Council meeting for it, it is essential for the Heads of State or Government to prepare to make the stability fund more flexible, starting on 4 February, along with preparing the relaunch of the European economic government.
I believe that this matter is fundamental and cannot remain on the margins of this Council. Now, if you will permit me, I would like to make another point about this Council: I hope that it will also draw up a European Union strategy for the Mediterranean; I hope that it will draw up a response to the situations currently being experienced in Tunisia and Egypt. In other words, despite the importance of the issues of energy and innovation, I hope that the issues of the financial crisis and of the political crisis in North Africa will be tackled by this Council.
(NL) Mr President, I would ask members to take a look at Mr Van Rompuy's invitation to the next Council meeting. In it, he says 'We are going to talk about energy, and I would particularly like to focus on energy supply and energy security'. However, the Council is engaging in the wrong debate. Energy supply and energy security are important, of course they are, but primarily only within the framework of a more global objective, and in particular within the framework of an energy system which will be completely independent and completely sustainable in the long term.
Obviously, I agree with many of the things that have been said, but I would like to steer the debate some way further ahead to the future. Although he is not with us right now, Mr Reul, the Chair of our Committee on Industry, Research and Energy, has said that politicians should not put forward too many new proposals. Well, he is wrong about that. It is the task of politicians to have a vision for the future and to formulate objectives accordingly.
Our objective should be to switch entirely to renewable energy by 2050. It is not just a few individual politicians or a number of political groups that are saying that. No, scientists are saying that that is perfectly feasible if we start doing the right things now to enable us to achieve this objective by 2050. There is, then, the question of energy efficiency, as well, as many members have pointed out. Incidentally, Mr Barroso has said many good things about that and I hope with all my heart that the Commissioner in charge will be able to deliver the goods.
Moreover, we need to make huge investments in renewable energy: locally, at district level, but also in a number of special major projects, such as the North Sea Ring and major projects relating to solar panels.
Finally - and that is where Europe has a very special task - we need an energy network which will ensure that all of that becomes a reality. It is the responsibility of the European Union to provide the funding and the Council ought to make decisions next Friday.
(RO) Mr President, the energy summit may put the European Union back on track for economic growth. In its ambition to become the most sustainable global economy it must devise a new energy vision for Europe. A coherent, Community approach is required for both production and efficiency.
Production means sources, transport and distribution. The Black Sea and Caspian Sea regions have new energy sources which can be developed over long periods of time. New transport routes can be created in this region. The Southern Corridor and, in particular, the Nabucco pipeline are of paramount importance in this respect. The Danube Strategy can also help develop new gas or oil supply routes. We cannot discuss a common policy without having a common energy network. Interconnection between national networks is the first step towards a single internal energy market.
Energy efficiency is a must. Steps have been taken in this direction, but the Union needs to implement the action plan in this area in the years ahead. Energy efficiency will have a huge impact on economic growth, the methods used to cut CO2 emissions and on creating jobs in areas such as IT, construction and services.
With regard to the situation in North Africa, we must ensure that the action proposals put forward by the Council will guarantee a peaceful transition in this region and that the new organisations will assume power democratically.
(PT) Mr President, energy and innovation are very important issues, which are fundamental to the Europe 2020 strategy, and can contribute to smart, sustainable growth, and to creating more and better jobs.
In fact, energy and innovation are areas in which my country, Portugal, has been making large-scale investments with good results. In recent years, Portugal has doubled its investment in R&D and has reached the top five in terms of renewable energy: 31% of electricity consumed already comes from renewable sources and this figure is expected to be 60% in 2020.
However, as has already been said, this Council cannot ignore what is happening in Egypt: a popular revolution. Nor can it ignore the financial and economic crisis. The eurozone Member States in the greatest difficulties are doing what they should by adopting austerity measures, which are needed in order to contain the deficit and calm the markets. These measures require great sacrifices from families and businesses.
As for the EU, is it doing what it should? I do not think so. The European response in the face of attacks on the euro by speculators - because it is through sovereign debt that speculators are attacking the single currency - has been piecemeal, late and ineffective. The diagnosis has been made and the prescription is well known: the European Union must improve economic coordination, and make the European financial stabilisation fund stronger and more flexible, so that it can buy the public debt of the countries under the greatest pressure from the markets. In other words, we are facing global problems requiring a global response. That is also what the public expects from the upcoming European Council.
(NL) Mr President, special times call for special policies and, certainly, now that we are trying to haul ourselves out of the crisis, it is a good thing that space has been found on the Council's agenda for energy and innovation, specifically. They are key factors for European competitiveness and also for employment in the near future. We have had enough figures and reports. We now have to move forward and make progress.
The field of cross-border infrastructure and interconnections, in particular, is where we are very much lagging behind. We should now move on with new instruments, such as project bonds and use European Investment Bank guarantees to make greater efforts to enable investment.
The second point, obviously, is innovation. The European Scoreboard on Innovation was published this week and you see there that some countries are lagging behind. This is understandable in a time of crisis, but should we not be mobilising other instruments, as well? The structural funds, for example, which require public co-finance to bring initiatives to completion. At precisely the time when we are almost totally failing to do this, a lot more emphasis needs to be placed on public investment and innovation. The Minister has also suggested that. This kind of innovation should move things forward without us immediately having to be ready to inject more money. That would definitely help us achieve the 2020 objectives of sustainability, smart action and getting people into work. I wish you success.
(RO) Mr President, at the European summit on energy taking place on 4 February, the European Union needs to reach agreement at the highest political level on priority measures aimed at establishing the internal energy market and developing the energy infrastructure, as well as on measures for reducing energy consumption, boosting energy efficiency and promoting renewable energy sources.
We need at least a 10-year action plan which will provide both solidarity among Member States in the event of any serious energy supply disruptions and a boost to energy security through diversification of energy supply routes and sources. The Union must modernise its energy infrastructures and provide interconnections between Member States' energy infrastructures. In this context, I must stress the geostrategic importance of the extended Black Sea region for the European Union's energy security.
The common energy market must operate to serve ordinary citizens, for whom the price of energy needs to remain affordable, and help make European industry eco-efficient both by providing jobs in the European Union and developing the industrial sector.
(SL) Mr President, in the field of energy, we have set ourselves objectives which cover all three pillars of the common energy policy: competitiveness, sustainability and the security of supply. In order to achieve these objectives, we have already adopted two extensive packages: the first being the climate and energy package and the second being the liberalisation package. For this reason, I do not think that we need any new legislation in the field of energy; instead, I think we should focus more on implementing the existing legislation.
What is the use of putting additional requirements down on paper, and ever more stringent requirements at that, if we fail to implement the existing ones? We need to improve the Union's credibility, which is why I am saying that we do not need any new requirements to improve energy efficiency. Businesses and households need to make decisions according to market conditions. So far, improving efficiency has been regarded as the most economical measure, a win-win situation, as it were, and I really see no need for new binding targets.
We must also create an environment which will encourage investment in infrastructure. It is the market that has to act, not public funds from European and national budgets. We have to avoid government subsidies and non-market mechanisms which lead to the centralisation of the economy, hamper competition and stifle creativity. Energy is part of the ETS and carbon price must be the main driver of development.
In the field of energy, we also need improved cross-border coordination and strategic planning for new infrastructure. That is why the Agency for the Cooperation of Energy Regulators or ACER, which will begin work in March in Ljubljana, should receive all possible support to carry out its tasks effectively.
Mr President, I support in principle the idea of a European competitiveness pact, making provision for harmonisation of the retirement age and, especially, speeding up the mutual recognition of academic and professional qualifications, as well as better coordinating research and development efforts.
I stress the need to create a fully integrated European energy market by 2015. Can I hope that, in four years' time, Estonia, Latvia and Lithuania will cease to be isolated energy islands where gas supplies are concerned?
We expect a real breakthrough from the Hungarian Presidency in developing an integrated European network of gas, oil and electricity infrastructures and interconnections from the Baltics to the Adriatic Sea.
I also appeal to the Council to safeguard sustainable local production of electricity by creating equal conditions for competition, both for EU and non-EU producers. It is also time that the problem of carbon leakages in the electricity sector was addressed at EU level.
Finally, it is regrettable that the EU Foreign Ministers failed to agree on the clear condemnation of sectarian attacks against Christians in Egypt and Iran. Two weeks ago Parliament provided a solid basis for taking a strong, united position on this dramatic issue. The European Council's failure to react in time is bound to create an impression that defending traditional Christian minorities outside Europe is not an EU priority.
Mr President, first of all, citizens of Arab nations have the same rights to democracy and human rights as anyone else. I think it is imperative that the policy of the European Union is now supportive of the democratic forces in all countries where we see a change coming. We shall ensure that this change will take the direction of democracy and human rights because we see a change in the whole European neighbourhood. We see it in the Eastern Partnership countries as well as in the countries of Northern Africa. It is a requirement that we are decisive, stable and strong in the message of supporting democratic forces, wherever we can find them, and we shall make them as strong as possible.
Secondly, regarding energy, we need energy efficiency. We have a lot of programmes in order to achieve that. But we also need to secure at a European level common grids and systems for the distribution of gas and electricity. That is one way of using energy sources efficiently. Secondly, we also need to ensure that we have the production needed to leave fossil fuels and make it possible to have low prices without carbon dioxide emissions. Phasing out nuclear power is hindering us. Using our energy sources, together with a common grid and a common energy market, is one way forward.
(DE) Mr President, ladies and gentlemen, I will be quite frank. I cannot see any determination, sincerity or dynamism. Time is running out. Sometimes I have the feeling that we are still trying to express our wishes to the Heads of State or Government rather than getting down to the nitty gritty of what needs to be done. We urgently need more courage to have more Europe. Have the courage to reach agreement on what is necessary, not just on what is possible. Break with the tradition of always blocking or delaying what needs to be done on internal policy grounds. Do not draw up lists of what is not possible due to national egoism and protectionism, but of what we need to do together, as Europe, in order to be competitive and to provide the right answer to the crisis.
The events require new acts of solidarity. They require the next step to be taken towards integration. They require the swift correction of the structural shortcoming in the monetary union, namely the economic and social union. I am in favour of the competition pact and I am in favour of the internal energy market, because it can also ensure that prices fall, our independence increases and growth and jobs are created. However, we must also say 'yes' to the Research, Innovation and Education Area, in other words to the greater Europeanisation of education and research policy. I am also in favour of economic governance, provided it involves the Commission, but I am not in favour of a new intergovernmentalism that undermines the Treaty of Lisbon.
Mr President, the European Council is expected to approve that no EU Member State should remain an energy island after 2015.
As a rule, interconnections are absent in those Member States where the natural gas sector is dominated by an incumbent operator. Any progress on infrastructure that would allow new-party access is very slow because vertically integrated monopolies invest mainly to further consolidate their domination, while it is hard to attract new investors to a closed market.
Implementation of the EU Gas Directive - i.e. full ownership unbundling - is the only effective and reasonable way to encourage infrastructure investments (in this case in Lithuania), introduce competition and speed up integration into the EU internal energy market.
However, it is absurd that an EU Member State is being threatened, or even discriminated against, for implementing the EU legislation while the EU itself seems to stand aside.
Therefore I would ask you, colleagues, the Commission and the Council, to use every opportunity openly to express disapproval of pressure being put on a Member State to waive implementation of the EU acquis; and to consolidate support for it at the European Council meeting. I should mention, too, that the implementation of the EU Gas Directive in Lithuania is closely followed by other Member States where conditions are similar.
Without this access, the goal of achieving a fully integrated and functioning EU internal energy market by 2014 will be undermined.
(LV) Mr President, in this House we have differing opinions on what is of greatest importance for the development of energy in Europe. There are some who believe that the answer is renewable energy resources, while others believe it to be nuclear energy; yet others believe that energy conservation is of the greatest importance. However, one issue on which I think we can all agree is that we must have common energy networks in Europe, to put to an end the situation where some Member States are completely cut off from the others whether on the electricity market or in the gas sector. In this context, there will be a discussion at the Council meeting to be held this Friday on how to develop common energy networks in Europe, and where that is concerned, it seems to me that the most important issue is where the funding will come from. Funding must also be found for those projects that are not directly commercially viable in the short term - joint funding to eliminate energy islands.
Thank you for your attention.
(HU) Mr President, I would like to congratulate the Hungarian EU Presidency that this extremely important topic is finally being discussed at the highest level in the Council. Affordable and universally accessible energy is in the interest of all EU Member States. The European Union must make use of all potential energy sources. We did miss something, however, which nobody has noticed. The Hungarian-born Nobel laureate György Oláh has discovered a methanol economy. There are already a vast number of methanol stations in China but, in Europe, this type of energy supply only exists in Iceland. There is no methanol-based energy economy in the EU whatsoever, even though it is extremely cheap, since it generates energy from carbon dioxide, water and electricity which can be used for powering cars, generating electricity, heating and other applications.
Mr President, one of the issues to be discussed at the European Council is improving the framework conditions - whatever they might be - for research and innovation in the European Union.
There is of course a distinction between invention and innovation, and between these two and patent applications. However, if you were to look for the geographical source of any or all of these, you would not see an even geographical spread throughout the world.
You would find a disproportionate number from certain countries of the world with direct or historical ties to Europe. Now why should this be? Could the reason provide a clue to the framework conditions being sought so earnestly by the Innovation Union? Whatever could be the explanation? Well, when we have dismissed climate, something in the water, habitual diet and nappy training in a cold climate, whatever else could remain?
Well I am afraid I am stuck for an answer. But whatever it is, we must make sure that we do not discard it out of ignorance.
(HU) Mr President, the energy summit on 4 February could be a real breakthrough, where words and deeds can finally meet. Tabled before the Council is the issue of the strategy and, at the same time, that of the infrastructure required for its implementation. I hope that the outcome will confirm our expectations, and on 4 February we can witness the creation of a real common European energy policy.
If you would allow me one final thought, Mr President. I would like to state that I welcome the correspondence between the European Commission and the Hungarian Government on the matter of the Hungarian media law. I am glad that the dialogue is following the procedural course usual in such matters. This should reassure everyone who has a stake in the resolution of the issue. I am convinced that the case could be closed within a few weeks. Any further malicious and unfounded political attacks will be redundant. I hold the belief that it is this that is in the interest of the EU, and not that which was unfortunately demonstrated today in a speech in this House.
(LT) The coming decade will be crucial for the entire European Union, because the Member States will have to take serious decisions: to replace existing resources and infrastructure and meet increasing demand for energy, which will be essential for European economic development in the future. This European Council on Energy really is very important. It may become an historic event if there is agreement on specific principles for the development of the internal energy market. This would truly enable all 27 European Union Member States to coordinate their actions and focus their efforts on making our economic environment greater and more competitive, on increasing jobs and reducing social exclusion. I feel that it is very important for specific calendars to be set, which would allow energy islands in the Member States to be reduced or eliminated. To achieve this it is particularly important to muster political will and solidarity and to ensure that we develop not only projects that are commercially attractive, but ones that are necessary for the European Union. I believe that it is also very important to set binding schedules for Member States, so that they comply on time with their obligations to implement these projects. Although investment decisions usually depend on market players, political decisions are also of huge significance in establishing a stable and transparent investment environment.
Vice-President of the Commission. - Mr President, this debate clearly confirms that both energy and innovation are absolutely crucial for the future of Europe and the future of the European economy. Clearly we would all agree that, if we take the right steps now, not only can we make an important contribution to economic recovery in the short term, but we can also make our European economy much more competitive in the long term.
I also agree with all of you who called for concrete deliverables and for concrete actions to be taken. The Commission is therefore pushing very hard to have very clear targets. We would like to have a real internal market in the field of energy by 2014. We must finally unlock the potential of the internal market in this very important field of the economy. To give just one figure: if we do this right, consumers can save EUR 13 billion by having the possibility of getting electricity from a cheaper provider. This is more than EUR 100 per year per consumer, and this is just the beginning. Therefore we need to push the European Council to take real ownership of the internal market in the field of energy and to exercise ownership in relation to the very important transposition of the legislation, not only at European level but also at national level in each and every Member State.
I listened very carefully to our MEPs from the Baltic countries. I think it is high time to overcome the situation whereby we have isolated energy islands. Therefore 2015 is the right time for finalising the work on this very important project and getting our Baltic Member States connected to the real European grid.
If there was something with which I did not completely agree, it was the statement on Barack Obama's State of the Union address. I listened to this and I must say I felt that it was very much inspired by what we do here in Europe - what we suggested in the EU 2020 strategy. He spoke about energy efficiency, the importance of education, the new impetus on protection of the environment, and the reduction of poverty. These are precisely the goals we have set for ourselves for the next 10 years.
I really believe that we are leaders where environmental policies are concerned. You can check the position of the European Union in all environmental summits, and see the energy invested in bringing the whole world onto the right course in this particular field. Concerning our goals - our famous 2020 goals - we are doing quite well regarding the reduction of emissions. We are also doing quite well in increasing the share of renewable resources in all our energy production.
But it is true - and I have to admit this here - that we are lagging behind in meeting the targets for energy efficiency. Therefore we, as a Commission, will monitor development in this field very closely and we will have a review of the targets in 2013. I can promise you that, if the results are not ambitious enough, we will seriously consider imposing legally binding targets for this field as well. We all know that the cleanest energy is safe energy.
Concerning the comments on the innovation economy, here I think it is very clear that we have to raise the level of innovation priorities and innovation policies. We have to unlock the potential that has existed in Europe in this field for many years. We can see that, as regards closing our innovation gap with the USA and Japan, we are not doing as well as we would have expected to. We can see how emerging economies are closing on us, so we have to focus on this area as much as possible.
We have to analyse the real causes of our lack of ambitious progress. One of them has been mentioned, namely the problem of red tape, bureaucracy and over-complicated rules. Therefore the Commission has already suggested - and this was adopted last week - a simplification of the rules for the Seventh Framework Programme for all innovation policies. I think we will all have a good opportunity in the context of the next multiannual financial framework discussion to improve the way in which we execute and implement European programmes, because we will also be discussing financial regulations. We have to look very carefully for a balance between appropriate control and the necessary flexibility in programme execution, so that we do not create additional red tape in relation to programmes which are especially important for the promotion of innovation policies in Europe.
The economy will, of course, be discussed as well. The February European Council meeting will be a meeting of transition and a search for a comprehensive approach to the current economic challenges in Europe, whether in relation to the eurozone or in the field of improved economic governance for the whole European Union. I can assure you that the Commission is relentless in proposing measures to stabilise the situation in the financial market and in seeking long-term solutions. We believe that all this must constitute a comprehensive response which will allow us, finally, to move out of reactive mode and to plan for long-term measures and a long-term strengthening of the European economy.
Regarding comments on Treaty change and on the setting-up of the permanent European Stability Mechanism, the Commission is convinced that the Treaty provides the right framework for further reinforcement of economic governance. It is quite clear that to do this outside the Union framework raises political and institutional issues which will have to be very carefully examined by the Commission. I am sure that the leaders will discuss this issue too in Friday's European Council meeting.
The situation in Egypt and Tunisia was discussed this morning in the College of Commissioners. There was clear support for the legitimate aspirations of the people of Egypt and clear confirmation that the Commission stands ready to step up its assistance to Egypt and its people in this transition. The discussion on the situation in Tunisia and Egypt will follow and I am sure that my colleague Cathy Ashton will be able to address it in more precise terms.
President-in-Office of the Council. - Mr President, I should like to thank the speakers for all the comments and interventions. I witnessed an extremely valuable discussion here in Parliament, which will contribute to Friday's discussion by the heads of state and government on energy and innovation issues.
I wholeheartedly understand Parliament saying that what we are doing for energy or innovation is not enough. We are very committed to the Lisbon Treaty's provision on the formation of the European internal energy market; we are greatly committed to moving in that direction. Of course, please encourage us to do more in this field. I do not want to go into details because I think Vice-President Šefčovič was very detailed on all the aspects of the future common energy policy in Europe.
The same for innovation. We all believe that we have to put more things on the table concerning innovation; the Innovation Union is a great investment in the future.
A strong Europe cannot live without strong common policies and European energy and European innovation policy should be one of those.
My question to Mr Schulz is why he allowed me answer as a representative of the Hungarian Government. I think Mr Schulz read a different letter from the letter we sent to the Commission. He said that the Hungarian Government neglected the Commission consensus and was not ready to take it into consideration. Let me quote certain lines from this letter, beginning with the statement that the Government of the Republic of Hungary is ready to amend the law on the media. 'The modification of the legislation could be considered'. 'The Hungarian Government is also prepared to examine the possibility of finding other legal solutions if necessary'. Finally, 'if the Commission ... still deems it necessary' after the consultations 'to amend the Hungarian regulation ..., we are prepared to commence drafting these modifications'.
So, I would just like to inform you that, as is clearly stated in the letter, there is a consultation. We are ready. The Commission yesterday said it was pleased that the answer had arrived. Experts will get down to business and it is our job to find a solution to this kind of problem. I very much hope that in the future all kinds of discussions will be dedicated to energy and innovation and not mix up the presidency with some aspects of certain political parties.
The debate is closed.
Written Statements (Rule 149)
This Council is adopting energy and innovation as subjects for debate. The proposal is to integrate and 'complete' the single market for electricity and gas. We are well aware that this stated goal has been synonymous with limits to the Member States' full exercising of their social role through properly equipped, financed and active public services, and that it has been synonymous with liberalisations and privatisations, followed sooner or later by the inevitable monopolistic concentration at EU level. There will therefore be no difference in this strategic area of vital importance. In the midst of this, and as the easiest means of making this route viable, issues are being raised (demagogically) relating to the security of energy supply: these are certainly important, and must be considered and resolved, but within a different framework. Innovation is already seen, above all, merely as a means of giving value to ideas within the market and not as it should be: as a necessary means of helping respond to many of the problems and challenges facing humanity. However, it has become clear during the debate that these issues are nothing more than a smokescreen for another discussion: that of deepening the disastrous and anti-democratic mechanisms of so-called 'economic governance', and of tightening the stranglehold on peoples and countries like, inter alia, Portugal.
The areas of energy and innovation are fundamental to growth and employment. Energy is a huge project for European integration, as the internal market was in the past. Europe needs an ambitious vision and a concrete plan in the area of innovation and energy. I hope that Friday's European Council will be an important milestone in this respect. Much has already been done in the area of the European energy and climate strategy, but we need to go further. We need to stay at the forefront of technology by investing more in research and innovation, building the necessary infrastructure and training more engineers, scientists and technicians. At this critical moment, when we are experiencing an economic crisis, action is urgently needed. Moreover, there is a way of achieving this: by radically changing the way that we produce and use energy in our society.
in writing. - (PL) The energy summit taking place this week will serve to highlight the importance of energy solidarity. The most effective ways to ensure the security of energy supplies are a fully common market, a pan-European network, the enforcement of legislation and transparent rules. Unfortunately, some of the leaders of our countries do not understand this. Instead, they prefer to rely on their own national solutions to energy matters, and to bargain with suppliers from third countries. We should therefore take note of the recent calls by European energy companies to liberalise the market and implement EU energy legislation in full. We must be sure when preparing the Infrastructure Package that the European projects in which we want to invest will be selected on the basis of clear and transparent criteria. When creating a pan-European network, we must also place particular emphasis on investment in countries which have very poorly-developed and outdated energy infrastructure, as Mr Barroso said. The market will not take care of this by itself; public measures are needed. We cannot afford a two-speed Europe in the field of energy. Thank you.
For the European Union to achieve its proposed targets, the main priority is to implement properly and quickly the Third package for Electricity & Gas markets. Development of the energy infrastructure plays a key role in ensuring the internal energy market's operation. In this context, I want to stress that particular attention must be focused on the funding for this infrastructure for the timeframe up until 2020. The European Commission must present specific figures on the investment requirements and submit as soon as possible the new instrument for funding the energy infrastructure. In addition to the measures that need to be taken by the European Commission, it is important to strengthen the European Union's partnerships with international financial institutions with a view to identifying innovative financial instruments.A suitable funding framework also needs to be created, particularly through improving the rules for allocating costs for cross-border projects or technologically advanced projects.
in writing. - (PL) I believe that at its forthcoming summit on 4 February, the European Energy Council should aim to ensure that all energy sources, both traditional and non-traditional, are treated equally. Particular emphasis should be placed on native energy sources, including mineral fuels (coal and shale gas), in order to guarantee energy security for the EU. Use of these sources, with appropriate EU support, will be a decisive factor not only for the security of energy supplies, but also for the EU's competitiveness and employment levels. At the same time, I would note that by ensuring appropriate investment in the EU's energy infrastructure, we guarantee the further development of the Member States. I hope that the European Council's conclusions will be an accurate reflection of the debates that have taken place to date on the 2050 objectives, and that they will not be published before the debate on these objectives, which is due to take place in March 2011. Thank you.
There are currently 27 energy markets operating in the EU. The lack of interconnection between them is resulting in failure to achieve the EU's objectives for economic competitiveness and energy security. The lack of a single integrated market means that EU energy policy is unable to provide effective solutions to the problems linked to the fall in Europe's oil and gas reserves, the rise in crude oil and natural gas prices, the increase in global demand for energy and global warming. I welcome the announcement from Commissioner Oettinger regarding the ambitious deadline proposed by the European Commission, stating that 2015 will be the deadline for completing the internal energy market. I also welcome the intention to interconnect the 27 Member States' gas and electricity networks and create a suitable infrastructure for the EU to achieve its objectives. I hope that the Commission's commitment will be understood by European leaders as a call to put Member States' real long-term interests at the forefront. It will only be possible to initiate the creation and strengthening of the single energy market and common policy in this area by making a firm decision as soon as possible. These are the only factors which can safeguard everyone's energy security in the medium and long term.
It is shocking that Christians throughout the world continue to be persecuted and murdered. It is an indictment of Europe that the foreign ministers of the Member States in the Council cannot manage to respond to this. They treat the will of Parliament with contempt. The EU must do something. I call on the Council to show responsibility for the basic right of freedom of religion, to swiftly draw up an implementable strategy to protect Christians throughout the world and to establish a separate unit for intercultural and religious matters in the European External Action Service. These things need to be done now, not some time in the future.
in writing. - (DE) I have comments to make on two matters: 1. Energy policy: The current path that our energy policy is on will take too long to reach the goal. By means of simplified and accelerated procedures with regard to the development of energy infrastructure, the EU can make important progress in setting its course - although this must under no circumstances be to the detriment of citizens and it must not undermine the Aarhus Convention. Transparency and traceability in the work are necessary prerequisites. It goes without saying that SMEs, with their capacity for innovation, must be involved as equal partners. 2. The financial crisis: The world of the financial markets turns much faster than the Council has reacted up to now. In order to counter the resulting general uncertainty felt by citizens and in the financial world, swift and decisive action is required.
During the forthcoming European Council summit, planned for 4 February, the Heads of State or Government will discuss two topics; the Community's energy policy and research and development. The key issues regarding the first topic will be energy efficiency, renewable energy sources and security of supply (a matter of particular importance for Poland), whereas the key issues regarding the second topic will be international scientific cooperation and streamlining EU science programmes. I have the impression, however, that the summit, which has been convened under the slogans of energy and innovation, will turn into a conference on current affairs - both those within the European Union (economic policy) and those seemingly further away (the political situation in Tunisia, Egypt and Belarus). It is proving to be the case that the EU must deal with a rapidly rising number of problems, and the problem will not be solved even by more frequent EU summits, as proposed by the EU President, Mr Van Rompuy. The EU must soon find answers to a number of questions, such as whether funding for the European Financial Stability Facility should be increased, how the Member States' economic policy should be coordinated to ensure that the Facility is not needed in the future, and, finally, how we should react to events with a strong international dimension to ensure that the EU's voice is heard. It will not only be figures, that is the energy indicators to be achieved before 2020, that will be of key importance when formulating a response, but also the genuine political will of the Member States. Europe consumes one fifth of the world's energy; how much time will be devoted to energy at Friday's meeting in Brussels?
The problem of the European Union's energy policy was raised during the debate on preparations for the European Council summit to be held on 4 February 2011. Energy security is a priority area, and the establishment of a common energy market should be a common European objective towards which we must strive using integrated measures. Alternative energy sources, which are starting to play an ever-greater role in Europe, were a further key point in this debate. The development of modern technologies and green job creation are closely linked to energy policy. Particular attention should be paid to the need to extend the European Research Area. These are ideal examples of measures that fit in with the ideas behind the Europe 2020 strategy, which prioritises innovation and the development of scientific research, as well as green job creation. Europe should integrate its forces in this area too.